Citation Nr: 1815629	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  04-28 783		DATE
Advanced on the Docket
		

THE ISSUES

1.  Entitlement to an effective date prior to January 18, 2012, for the award of service connection for radiculopathy of the left lower extremity as secondary to service-connected chronic low back strain, status post-microendoscopic discectomy ("low back disability").

2.  Entitlement to an effective date prior to January 18, 2012, for the award of service connection for radiculopathy of the right lower extremity as secondary to service-connected low back disability.

3.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity as secondary to service-connected low back disability.

4.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity as secondary to service-connected low back disability.

5.  Entitlement to a rating in excess of 40 percent for the low back disability.

6.  Entitlement to a rating in excess of 20 percent for bursitis of the left shoulder.

7.  Entitlement to a rating in excess of 10 percent for hemorrhoids, to include entitlement to an effective date prior to January 18, 2012, for the award of a 10 rating for hemorrhoids.

8.  Entitlement to a rating in excess of 10 percent for tinnitus.

9.  Entitlement to an increased rating for bilateral hearing loss, rated as noncompensable prior to November 30, 2016, and as 10 percent disabling thereafter.

10.  Entitlement to a compensable rating for scar, right inguinal region, status post-excision of cyst.

11.  Entitlement to an effective date prior to January 18, 2012, for the award of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

12.  Entitlement to an effective date prior to January 18, 2012, for basic eligibility for Dependents' Educational Assistance (DEA).


ORDER

An effective date of September 9, 2010, but no earlier, for the award of service connection for radiculopathy of the left lower extremity is granted.

An effective date of September 9, 2010, but no earlier, for the award of service connection for radiculopathy of the right lower extremity is granted.

A rating in excess of 40 percent for the low back disability is denied.

A rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.

A rating in excess of 20 percent for radiculopathy of the right lower extremity is denied.

A rating in excess of 10 percent for tinnitus is denied.

For the period of appeal prior to November 30, 2016, a compensable rating for bilateral hearing loss is denied.

For the period of appeal form November 30, 2016, a rating in excess of 10 percent for bilateral hearing loss is denied.

A compensable rating for the scar, right inguinal region, status post-excision of cyst, is denied.

An effective date of September 9, 2010, for the award of a TDIU is granted.

An effective date of September 9, 2010, for the award of DEA benefits is granted.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for a chronic low back strain, claimed as a back problem, in June 1986, which was granted in a January 1987 rating decision.  The Veteran appealed and the Board denied an increase in a February 1988 decision that is final.

2.  The Veteran filed a claim for service connection for peripheral neuropathy of the bilateral lower extremities in November 1999, which was denied in a February 2000 rating decision.  The Veteran did not appeal the decision and it is final.

3.  The Veteran filed a claim for an increased rating for his service-connected chronic low back strain on September 9, 2010.

4.  Service connection for radiculopathy of the bilateral lower extremities was granted in an October 2012 rating decision, effective January 18, 2012, as part of the appeal for an increased rating for the chronic lumbar strain.  

5.  Objective evidence of radiculopathy of the bilateral lower extremities was noted in a VA examination on January 16, 1991.

6.  For the entire period of appeal, the low back disability is manifested by pain, pain on movement, forward flexion to 45 degrees, and extension to at least 5 degrees, without evidence of unfavorable ankylosis of the thoracolumbar spine.

7.  For the entire period of appeal, the left lower extremity radiculopathy more nearly approximates moderate radiculopathy, including symptoms of moderate constant pain, severe intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.

8.  For the entire period of appeal, the right lower extremity radiculopathy more nearly approximates moderate radiculopathy, including symptoms of moderate constant pain, severe intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.

9.  For the entire period of appeal, the tinnitus is assigned a 10 percent rating, which is the maximum schedular rating authorized under Diagnostic Code 6260. 

10.  For the period of appeal prior to November 30, 2016, the Veteran's hearing loss is manifested by no more than Level III hearing acuity in the right ear and Level II hearing acuity in the left ear based on puretone threshold average and speech discrimination.

11.  For the period of appeal from November 30, 2016, the Veteran's hearing loss is manifested by no more than Level III hearing acuity in the right ear and Level IV hearing acuity in the left ear based on puretone threshold average and speech discrimination.

12.  For the entire period of appeal, the Veteran's scar, right inguinal region, status post-excision of cyst, is superficial, linear, and stable, and it does not result in pain, limited motion, or other functional impairment.

13.  A claim for a TDIU was received by VA on September 9, 2010. 

14.  The competent evidence of record indicates that effective September 9, 2010, the Veteran's service-connected disabilities rendered him unable to sustain gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of September 9, 2010, but no earlier, for the grant of service connection for radiculopathy of the left lower extremity have been met.  38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).

2.  The criteria for entitlement to an effective date of September 9, 2010, but no earlier, for the grant of service connection for radiculopathy of the right lower extremity have been met.  38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).

3.  For the entire period of appeal, the criteria for the assignment of a rating in excess of 40 percent for the low back disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2017), Diagnostic Code 5292 (2002).

4.  For the entire period of appeal, the criteria for the assignment of a rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2017).

5.  For the entire period of appeal, the criteria for the assignment of a rating in excess of 20 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2017).

6.  For the entire period of appeal, the criterial for the assignment of a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2017).

7.  For the period of appeal prior to November 30, 2106, the criteria for the assignment of a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

8.  For the period of appeal from November 30, 2016, the criteria for the assignment of a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

9.  For the entire period of appeal, the criteria for a compensable rating for scar, right inguinal region, status post-excision of cyst, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2017).

10.  The criteria for an effective date of September 9, 2010, for the grant of entitlement to a TDIU have been met.  38 U.S.C. §§ 5101(a), 5110 (2012); 38 C.F.R. §§ 3.155, 3.156, 3.157, 3.159, 3.321, 3.341, 3.400, 4.16 (2017).

11.  The criteria for an effective date of September 9, 2010, for the grant of entitlement to DEA benefits have been met.  38 U.S.C. §§ 5101(a), 5110 (2012); 38 C.F.R. §§ 3.155, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from March 1966 to April 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for radiculopathy of the bilateral lower extremities, assigning 20 percent ratings effective January 18, 2012; increased the rating for hemorrhoids to 10 percent effective January 18, 2012; continued a 40 percent rating for the low back disability; continued 10 percent ratings for tinnitus and bursitis of the left shoulder; continued noncompensable ratings for bilateral hearing loss and right inguinal region scar status post-excision of cyst; granted entitlement to a TDIU effective January 18, 2012; and granted eligibility to DEA effective January 18, 2012. 

In August 2013, the Board remanded the case for issuance of a Statement of the Case (SOC), which was subsequently done in September 2013.  A Supplemental Statements of the Case (SSOC) was issued in December 2016.  The Board therefore finds there has been substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran indicated in October 2013 and July 2014 substantive appeals that he did not want a Board hearing.

The RO increased the rating for bursitis of the left shoulder to 20 percent, effective January 18, 2012, in an October 2016 rating decision.  The RO also increased the rating for bilateral hearing loss to 10 percent, effective November 30, 2016, in a December 2016 rating decision.  These increased ratings constitute partial grants of the benefits sought on appeal.  The issue therefore remains on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  

The Board notes that in August 2017, the Veteran's representative requested a 60-day extension of time in which to submit evidence and legal argument to the Board after receiving a copy of the Veteran's claims file.  The requested records were sent to the representative in November 2017 and on that same date the Board granted another 60-day extension from the date of the November 2017 letter for the submission of additional evidence.  The 60-day period has ended and no additional evidence or response from the representative has since been received.  

The issues of an increased rating for bursitis of the left shoulder and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

1.  Effective dates for radiculopathy of the bilateral lower extremities 

The Veteran contends without further elaboration that earlier effective dates are warranted for his radiculopathy of the bilateral lower extremities.  See the November 2012 notice of disagreement, October 2013 VA Form 9.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(b)(2)(i). 

In this case, the Board finds that an effective date of September 9, 2010, for the grants of service connection for radiculopathy of the bilateral lower extremities is warranted.

As discussed above, the Veteran separated from active service in April 1986, and was granted service connection for a lumbar spine disability in a January 1987 rating decision.  He appealed and the Board denied an increased evaluation in excess of 10 percent in February 1988.  The decision is final.  

A review examination of the back was scheduled in November 1988 and a December 1988 rating decision continued the 10 percent evaluation.  The Veteran did not appeal and this rating decision became final.  After another routine examination in 1990, a March 1991 rating decision increased the rating for the low back strain to 20 percent effective January 16, 1991.  The Veteran did not appeal and this rating decision became final.  

A March 1999 rating decision granted an increased 40 percent rating for the low back strain effective February 5, 1998, a temporary total evaluation from February 6 until July 29, 1988 and then a 40 eprcent evaluation effective September 1, 1998.  The Veteran appealed and a Statement of the case was issued but the Veteran did not perfect the appeal so the rating decision became final.

The Veteran filed a claim for service connection for peripheral neuropathy of the bilateral lower extremities in November 1999, which was denied in a February 2000 rating decision.  The Veteran did not perfect an appeal the decision and it is final.

As such, the prior dates of claims are not the appropriate point from which to determine the effective date of an award. See Rudd v. Nicholson, 20 Vet. App. 296 (2006). To the extent the Veteran seeks an effective date prior to February 2000, he must file a claim of clear and unmistakable error concerning the prior rating decision. Rudd, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision as free-standing claims for earlier effective dates vitiate the rule of finality).

In September 2010, the Veteran's representative submitted a statement indicating that the Veteran's low back condition rendered him unable to secure and maintain substantially gainful employment, which was construed as claims for entitlement to a TDIU and a claim for an increased rating for the low back strain.  In October 2012, the RO granted service connection for radiculopathy of the bilateral lower extremities as secondary to the service-connected lumbar strain, effective January 18, 2012.  

At the time of the Veteran's grant of service connection for a lumbar spine disability in 1986, the evidence of record did not show that the Veteran had lower extremity radiculopathy.  A December 1986 VA examination showed low back pain that was confined mainly to the lumbar area and lumbosacral area with some radiation to the posterior aspect of the thighs to the back of the knees.  The Veteran denied having numbness, tingling, or anesthesia to any part of his legs.  Results of straight leg raising on both sides were essentially normal and X-rays did not reveal any abnormal findings.  The Veteran was not diagnosed with radiculopathy of the left or right lower extremity.  

In a November 1988 VA examination, the Veteran reported having continued back problems.  The examination report is silent for mention of any radicular pain or other relevant symptoms. 

In a January 16, 1991, VA examination of the lumbar spine, the Veteran's low back pain radiated to the inside of his left thigh and the right leg.  Straight leg raising was positive on both lower extremities.  X-rays, however, showed no interval change since the series taken in 1986, and the Veteran was not diagnosed with radiculopathy.

The Veteran had an MRI in November 1997 due to reports of continued back pain and radicular symptoms.  He was noted to have narrowing of the right L4-5 neural foramina secondary to a small right paracentral disc herniation and facet hypertrophy with likely compression of the transverse nerve root at this level.  The Veteran subsequently had a microendoscopic discectomy in July 1998.  

To the extent to which the Veteran had symptoms and even a diagnosis of radiculopathy in the 1990s, as discussed above, there are several prior final rating decisions and these are no longer the appropriate point from which to determine an effective date.  To the extent to which it demonstrates the condition arose at some period point, then the question is what is the appropriate date of the claim.  As discussed above, the effective date for the award of service connection is the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  The Veteran's claim for an increased rating was received on September 9, 2010.  Thus, the later date in this case is the date that the increased rating claim was received, which was September 9, 2010.  

Accordingly, under the applicable regulations, September 9, 2010, the date that the claim for an increased rating for the low back strain was received, is the earliest assignable date for the award of service connection for radiculopathy of the bilateral lower extremities.  38 U.S.C. § 5110; 38 C.F.R. §  3.400.  The preponderance of the evidence is against the assignment of an effective date prior to September 9, 2010, for the award of service connection for radiculopathy of the bilateral lower extremities.  

2.  Increased ratings

The Veteran contends without further elaboration that increased ratings are warranted for his low back disability, radiculopathy of the bilateral lower extremities, hemorrhoids, tinnitus, bilateral hearing loss, and scar on the right inguinal region.  See the November 2012 notice of disagreement, October 2013 VA Form 9.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 


A.  Low back & lower extremities radiculopathy

Rating criteria

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Veteran's low back disability is rated under two diagnostic codes - Diagnostic Codes 5292 and 5237.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  

Here, the first four digits, 5292, represent a diagnostic code in force prior to September 2003.  Under Diagnostic Code 5292, limitation of motion of the lumbar spine warranted a 10 percent rating if mild, 20 percent if moderate, and 40 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).   

The second four digits after the hyphen, 5237, represent the current diagnostic code for rating lumbosacral (and cervical) strains.  Disabilities rated under Diagnostic Code 5237 are rated under the following general rating formula for disease and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242. 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

The Veteran's lower extremity radiculopathy is rated under Diagnostic Code 8520, for paralysis of the sciatic nerve.  Under this diagnostic code, mild incomplete paralysis is rated 10 percent disabling.  Moderate incomplete paralysis is rated 20 percent disabling.  Moderately severe incomplete paralysis is rated 40 percent disabling.  Severe incomplete paralysis with marked muscular atrophy is rated 60 percent disabling.  Complete paralysis, in which the foot dangles and drops, no active moment possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

Factual background

VA treatment records indicate that in October 2010, the Veteran was seen for chronic pain.  His spinal curvature was found to be normal in appearance, with a normal range of motion.

In October 2011, the Veteran reported having chronic back pain that radiated into the hips.  He had no palpable tenderness over the lumbar spine and no motor or sensory deficits in the lower extremities.  X-rays showed degenerative changes, predominately at L4-5 and L5-S1

In a January 2012 VA examination, the Veteran was noted to move gingerly and to walk with a wide-based gait.  He was able to sit for 15-minute increments while bracing himself in the chair for support, walk up 5-10 stairs very slowly while holding the railing, and walk less than one-fourth of a mile before having to stop due to pain.  The Veteran reported having flare-ups with any strenuous activity, which lasted for hours to a week or two.  During a flare-up he laid flat on his back and could not do anything.  He also used a can occasionally.  Range of motion measurements showed 45 degrees of forward flexion, 5 degrees of extension, 10 degrees of right and left lateral flexion, and 5 degrees of right and left lateral rotation, with pain at the ends of the ranges of motion.  The Veteran was unable to perform repetitive-use testing with three repetitions due to severe pain.  His other symptoms included weakened movement, incoordination, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  There was no localized tenderness or pain to palpation, or guarding or muscle spasm of the thoracolumbar spine.  There was also no muscle atrophy.  Deep tendon reflexes were normal in the bilateral knees and ankles.  Results of a sensory examination were also normal; however, straight leg raising tests were positive bilaterally.  The examiner indicated that the Veteran had bilateral moderate constant pain and severe intermittent pain.  The examiner also indicated that the Veteran's radiculopathy was due to the sciatic nerve, and was moderate in severity bilaterally.  The Veteran had intervertebral disc syndrome (IVDS), but had not had any incapacitating episodes over the past 12 months due to IVDS.

In March 2013, the Veteran reported continued back pain.  He stated that he had no new symptoms, and continued to have stiffness on rising from a seated position.  He took extra strength Tylenol as needed.

In June 2014, the Veteran's low back pain was noted to be stable.

In August 2015, the Veteran was noted to be seen approximately once per year to "keep an active chart."  He did not report any new or worsening low back symptoms.  

The Veteran had another VA examination of the lumbar spine in November 2016.  He reported a worsening of symptoms, including a lack of mobility and strength, accompanied by chronic back pain.  He could not sit or stand for very long without movement, could not look up without weakening, and could not climb for lack of balance.  Walking any distance was difficult.  The examiner indicated that the Veteran's flare-ups could be "described as chronic back and neck pain, inclusive."  Range of motion measurements showed 45 degrees of forward flexion, 20 degrees of extension, 25 degrees of right and left lateral flexion, and 30 degrees of right and left lateral rotation.  The examiner indicated that pain was noted on the examination, but did not result in functional loss.  There was also evidence of pain with weight-bearing, and there was objective evidence of localized tenderness or pain on palpation of the lumbar spine.  The Veteran was unable to perform repetitive-use testing with at least three repetitions due to pain and dizziness.  The examiner noted that the Veteran was not be examined during a flare-up or immediately after repetitive use over time, but that the examination was medically consistent with the Veteran's statements describing functional loss during a flare-up and with repetitive use over time.  Specifically, pain significantly limited functional ability during a flare-up and with repeated use over time.  In addition, the Veteran's lumbar spine had muscle spasm and localized tenderness that did not result in abnormal gait or abnormal spinal contour, muscle strength testing was normal, and deep tendon reflexes were normal.  Results of a straight leg raising test were negative bilaterally; however, the Veteran had bilateral moderate constant pain, mild bilateral paresthesias and/or dysesthesias, and mild numbness.  The examiner concluded that the Veteran had mild radiculopathy of the bilateral lower extremities involving the sciatic nerve.  There was no ankylosis or IVDS of the thoracolumbar spine.  X-rays showed mild degenerative bony spurring of the lower thoracic spine and degenerative changes of the lower lumbar spine.  The examiner indicated that the Veteran's degenerative arthritis of the lumbar spine was a change in diagnosis from the chronic low back strain diagnosis and was a progression of the diagnosis.  The radiculopathy of the bilateral lower extremities was active and there was no change in diagnosis.

Analysis - low back

The Board finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 40 percent for the low back disability.  For a 50 percent rating, the evidence must show that there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Alternatively, a 60 percent rating is warranted where the evidence shows the Veteran has had incapacitating episodes having a total duration of at least six weeks during the past 12 months, where "incapacitating episode" is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a , Diagnostic Code 5243. 

In this case, the evidence shows that for the entire period of appeal, flexion was to 45 degrees, extension was to at least 5 degrees, and there was no ankylosis of the thoracolumbar spine.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine (or the entire spine), is fixed in flexion or extension.  It must also result in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Here, both the January 2012 and November 2016 VA examiners found that the Veteran had forward flexion to 45 degrees and extension to at least 5 degrees.  As such, the Veteran's lumbar spine has not been found to be fixed in flexion or extension at any point during the period of appeal.  

The Board has considered whether a disability rating higher than 40 percent is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  As discussed above, however, the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40  and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  The Board acknowledges that the Veteran's symptoms included excess fatigability, incoordination, pain on movement, and interference with sitting, standing, and/or weight-bearing, and that he could not do repetitive-use testing due to pain.  However, even considering the effects of pain, the Veteran's lumbar spine was never noted to be fixed in flexion or extension.  In other words, any additional limitation due to pain does not more nearly approximate a finding of favorable ankylosis of the entire thoracolumbar spine.  Accordingly, the 40 percent rating contemplates the functional loss due to pain and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination for this period of the appeal.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  However, the Board finds no basis upon which to assign an evaluation in excess of 40 percent for the Veteran's low back disability at any point during the period of appeal. 

A higher rating is not warranted under Diagnostic Code 5243.  Although the Veteran was found to have IVDS in the January 2012 VA examination, there is no medical evidence of incapacitating episodes having a total duration of at least six weeks, or physician-prescribed bed rest and treatment, which are the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

Finally, the Board notes that Diagnostic Code 5292 (in force prior to September 2003) does not provide a higher rating because the highest rating under this former diagnostic code is 40 percent, for severe limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).   

Analysis - radiculopathy

The Board finds that, for the entire period of appeal, the record does not demonstrate the requisite manifestations for ratings in excess of 20 percent for the left lower extremity radiculopathy or the right lower extremity radiculopathy. 

For 20 percent ratings under Diagnostic Code 8520, the evidence must show moderately severe incomplete paralysis of the left or right sciatic nerves.  In this case, the weight of the evidence shows that the Veteran had no worse than moderate radiculopathy in the bilateral lower extremities.  In the January 2012 VA examination, he was found to have bilateral moderate constant pain and severe intermittent pain.  The examiner indicated that the Veteran's sciatic radiculopathy was moderate in severity bilaterally.  In the November 2016 VA examination the Veteran was found to have bilateral moderate constant pain, mild bilateral paresthesias and/or dysesthesias, and mild numbness.  The examiner concluded that the Veteran had mild radiculopathy of the bilateral lower extremities involving the sciatic nerve.  

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the peripheral nerves.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8540.  However, the Board finds no basis upon which to assign an evaluation in excess of 20 percent for the Veteran's right and left lower extremity radiculopathy at any point during the period of appeal.  Diagnostic Codes 8510 through 8540 refer to paralysis of various nerves.  The Veteran has not been shown to have any paralysis of any other nerves, including his bilateral external popliteal, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous, and ilio-inguinal nerves.  Other diagnostic codes are therefore not applicable here.

In sum, evaluations in excess of 20 percent for the left and right lower extremity radiculopathy are not warranted.  Because the preponderance of the evidence weighs against the claims for ratings in excess of 20 percent, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

B.  Tinnitus

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. Court of Appeals for Veterans Claims (the Court) held that the pre-1999 and pre-June 13, 2003 versions of diagnostic code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral. 

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  Thus, as there is no legal basis upon which to award a higher schedular evaluation for tinnitus or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

C.  Hearing Loss
Rating criteria

Where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d). 
Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.
% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Table VIA
Numeric designation of hearing impairment based only on puretone threshold average: 

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

The findings for each ear from either Table VI or Table VIA, are then applied to Table VII (Percentage Evaluations for Hearing Impairment) to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e). 





Table VII
Percentage evaluation for hearing impairment (diagnostic code 6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I


Period of appeal prior to November 30, 2016

The Veteran had a VA hearing loss examination in January 2012.  His puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT EAR
20
30
70
90
52.5
LEFT EAR
15
15
55
65
37.5

Speech recognition scores were 80 percent in the right ear and 88 percent in the left ear.  Applying these results to Table VI results in a designation of III in the right ear and a II in the left ear. 

VA treatment records indicate that in May 2014, the Veteran had an audiology consultation.  He reported having difficulty understanding speech, especially in the presence of background noise.  He had worn hearing aids since 2012.  Puretone thresholds were not specified, but the audiologist indicated that the Veteran's hearing was within normal limits sloping to severe sensorineural hearing loss from 250 hertz to 8000 hertz bilaterally.  His word recognition was 100 percent bilaterally as measured at 70/40db, monitored live voice.  New hearing aids were ordered, which were fitted and given to the Veteran in July 2014.

In sum, for this period of appeal, results of the VA examinations translate to, at worst, Level III hearing loss in the right ear and Level II hearing loss in the left ear when applied to Table VI of the rating schedule (puretone threshold average and speech discrimination).  When applied to Table VIA (only puretone threshold average), results of the VA examinations translate to, at worst, Level III hearing loss in the right ear and Level I hearing loss in the left ear.  This level of hearing loss warrants a noncompensable (zero percent) rating under Table VII of the rating schedule.  Therefore, a compensable schedular rating is not warranted under Diagnostic Code 6100 for the period of appeal prior to November 30, 2016.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Period of appeal from November 30, 2016

On November 30, 2016, the Veteran had another VA hearing loss examination.  His puretone thresholds, in decibels, were as measured as:




HERTZ



1000
2000
3000
4000
average
RIGHT EAR
20
45
80
95
60
LEFT EAR
25
50
75
85
58.75

Speech recognition scores were 86 percent in the right ear and 82 percent in the left ear.  Test results were noted to be valid for rating purposes, and use of speech discrimination scores was appropriate.  Applying these results to Table VI results in a designation of III in the right ear and a IV in the left ear.  This level of hearing loss warrants a 10 percent rating and no higher under Table VII of the rating schedule.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

In sum, a disability evaluation in excess of 10 percent for bilateral hearing loss is not warranted under Diagnostic Code 6100 at any time during the period of appeal from November 30, 2016.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Because the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Accordingly, the claim for an increased rating for bilateral hearing loss is denied.

D.  Scar, right inguinal region

The Veteran right inguinal region scar is rated under Diagnostic Code 7805, for other scars including linear scars.  Under this diagnostic code, scars are rated based on limitation of function of the part affected. 

In a January 2012 VA examination, the Veteran reported that the scar on his right groin due to a cyst excision did not bother him anymore.  The examiner indicated that the scar was not extremely painful, unstable with frequent loss of covering of skin over the scar, painful and unstable, or due to a burn.  The examiner also indicated that the scar had healed so completely that it was no longer visible.

In a November 2016 VA examination, the Veteran's scar was not painful, unstable with frequent loss of covering of skin over the scar, or painful and unstable.  The examiner indicated that the scar was linear and measured 6.0 x 0.2 centimeters.  There was no tenderness on palpation of the anterior trunk scar.

In evaluating the Diagnostic Codes potentially applicable to the Veteran's scar, the Board notes that Diagnostic Code 7800 does not apply because the Veteran's scar is not on his head, face, or neck.  Diagnostic Code 7801 does not apply because the Veteran's scar is neither deep nor nonlinear.  Diagnostic Code 7802 does not apply because the Veteran's scar is linear.  Diagnostic Code 7804 does not apply because the Veteran's scar is stable and is not painful. 

Thus, with Diagnostic Codes 7800 to 7804 excluded, Diagnostic Code 7805 applies, which contemplates the ratings of "other" scars, which are to be rated based on limitation of function of the part affected.  The Veteran is not entitled to a compensable rating under this diagnostic code because he has suffered no functional impairment (such as limitation of motion) as a result of his scar, nor does the Veteran so contend.

Because the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Accordingly, the claim for an increased rating for scar, right inguinal region, status post-excision of cyst, is denied.

E.  Earlier effective dates for TDIU and DEA

A TDIU is a form of increased rating claim, and, therefore, the effective date rules for increased compensation claims apply.  See Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  The effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(o).  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C. § 5110 (b)(2); 38 C.F.R. §§ 3.400(o)(1), (2).  Therefore, the ultimate question in determining the effective date for TDIU is when it was factually ascertainable that the service connected disabilities rendered a veteran unemployable. 

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In cases where a Veteran is unemployable by reason of service-connected disabilities but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), the case should be submitted to the Director, Compensation and Pension Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b). 

The Veteran's service-connected disabilities alone must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether an individual is unable to follow a substantially gainful occupation, VA must consider a number of factors, including the Veteran's level of education, special training, and previous work experience, but not his or her age or any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

In this case, the Veteran submitted a claim for entitlement to a TDIU on September 9, 2010.  In an October 2012 rating decision, the Veteran was granted a TDIU and DEA benefits, effective January 18, 2012.  That effective date was assigned by the RO based on the date from which the Veteran was shown to meet the rating criteria for entitlement to a TDIU.  As entitlement to DEA benefits is derived from an award of a total rating, these benefits share the same effective date. 

The Board finds that after implementation of the earlier effective dates of September 9, 2010, for the award of service connection for radiculopathy of the bilateral lower extremities granted herein, the Veteran met the schedular criteria for a TDIU, as he had two or more service-connected disabilities, at least one of which was rated at 40 percent or higher, and a combined rating of 80 percent. 

At the time of receipt of the September 2010 claim or shortly thereafter, the record reflected that the Veteran's claimed disabilities impaired his employment.  VA received notice in January 2011 that the Veteran had been granted Social Security disability benefits effective December 1995, based on his back disorders.  The Veteran reported in a December 2011 application for increased compensation based on unemployability that he had not worked since 1995 due to his back problems.  In January 2012 VA examination, the examiner opined that the Veteran was not able to manage physical or sedentary work due to his painful degenerative disc disease (DDD) of the lumbar spine.  

Thus, based on the above, the Board finds that at the time of receipt of the Veteran's September 9, 2010, claim, his service-connected disabilities had rendered him unemployable.  As such, the award of an earlier effective date, to September 9, 2010, is granted for both TDIU and DEA benefits.  The Board need not consider an effective date prior to that date, as review of the record does not indicate any prior unadjudicated TDIU claims.


REMAND

With regard to the claim for an increased rating for bursitis of the left shoulder, remand is necessary for a new VA examination compliant with a recent precedential decision of the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  That final sentence of 38 C.F.R. § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Here, none of the VA orthopedic examinations provided separate findings for passive verses active motion, in both weight-bearing and nonweight-bearing.  Significantly, the most recent November 2016 examination suggested that these findings may in fact be different as the examiner clearly noted evidence of pain with weight bearing.  Accordingly, a new examination is necessary.

With regard to the claim for an increased rating for hemorrhoids, remand is necessary for a medical opinion addendum.  The Veteran was afforded VA examinations in January 2012 and November 2016, which provided conflicting information.  In the January 2012 VA examination, the examiner indicated in section 3 of the examination that the Veteran's hemorrhoids were mild or moderate, and he had persistent bleeding and secondary anemia.  The examiner did not check the box indicating that the Veteran had "large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences."  In section 4, however, the examiner indicated conflictingly that the Veteran had large external hemorrhoids (not small or moderate), which were reducible with excessive redundant tissue.  Results of a CBC test showed a hemoglobin level of 13.1.  

In a November 2016 VA examination, the examiner indicated that the Veteran had mild or moderate external hemorrhoids; they were not large, thrombotic, or irreducible, and there was not excess redundant tissue or anal fissures.  The examiner did not check the box indicating that the Veteran had persistent bleeding or secondary anemia; however, his hemoglobin level was 12.7.  As such, the Board finds that clarification is necessary.

Finally, updated VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from December 2016 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Arrange for the Veteran to undergo a VA orthopedic examination to evaluate the severity of the service-connected bursitis of the left shoulder.  The examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's left shoulder disability. 

Range of motion for the spine should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following:  (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Contact the VA examiner who conducted the January 2012 or the November 2016 VA hemorrhoids examinations (or a suitable replacement) and ask the examiner to review the record and prepare an addendum medical opinion.  

After reviewing the January 2012 VA examination report and the November 2016 VA examination report, the examiner should clarify the severity of the Veteran's hemorrhoids.  The examiner should address whether such hemorrhoids are (a) mild or moderate, or (b) large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  

The examiner should also note whether there is persistent bleeding with secondary anemia, or with fissures.  The examiner should specifically discuss the hemoglobin levels noted in the January 2012 and November 2016 VA examination reports.	

The examiner should give the reasons for the opinion(s) given and support the reasons with accurate facts.  If the VA examiner determines that further examination is necessary in order to render the requested medical opinion(s), the AOJ should schedule the Veteran for such examination. 

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Sean A. Ravin, Attorney at Law



Department of Veterans Affairs


